Exhibit 99.1 POSTMEDIA NETWORK CANADA CORP. CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED AUGUST 31, 2013, 2 Issued: October 24, 2013 Management’s Responsibility for Consolidated Financial Statements The accompanying consolidated financial statements of Postmedia Network Canada Corp. (the “Company”) and its subsidiary are the responsibility of management and have been approved by the Board of Directors of Postmedia Network Canada Corp. Management is responsible for the preparation of these consolidated financial statements in conformity with International Financial Reporting Standards, the selection of accounting policies and making significant accounting estimates, assumptions and judgements. Management is also responsible for establishing and maintaining adequate internal control over financial reporting which includes those policies and procedures that provide reasonable assurance over the completeness, fairness and accuracy of the consolidated financial statements and other financial items. The Board of Directors fulfills its responsibility for the consolidated financial statements principally through its Audit Committee, which is composed of independent external directors. The Audit Committee reviews the Company’s annual consolidated financial statements and recommends their approval to the Board of Directors. The Audit Committee meets with the Company’s management and external auditors to discuss internal controls over the financial reporting process, auditing matters and financial reporting issues, and formulates the appropriate recommendations to the Board of Directors. The auditor appointed by the shareholders has full access to the Audit Committee, with or without management being present. The external auditors appointed by the Company’s shareholders, PricewaterhouseCoopers LLP, conducted an independent audit of the consolidated financial statements in accordance with Canadian generally accepted auditing standards and express their opinion thereon. Those standards require that the audit is planned and performed to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. Paul Godfrey Doug Lamb President and Chief Financial Officer and Chief Executive Officer Executive Vice President Toronto, Canada October 24, 2013 2 October 24, 2013 Independent Auditor’s Report To theShareholders of Postmedia Network Canada Corp. We have audited the accompanying consolidated financial statements of Postmedia Network Canada Corp. and its subsidiaries, which comprise the consolidated statements of financial position as at August 31, 2013 and August 31, 2012 and the related consolidated statements of operations, comprehensive income (loss), changes in equity and cash flows for each of the three years in the period ended August 31, 2013, and the related notes, which comprise a summary of significant accounting policies and other explanatory information. Management’s responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence, on a test basis, about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the company’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting principles and policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion on the consolidated financial statements. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Postmedia Network Canada Corp. and its subsidiaries as at August 31, 2013 and August 31, 2012 and its financial performance and its cash flows for each of the three years in the period ended August 31, 2013 in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Chartered Accountants Winnipeg, Canada 3 POSTMEDIA NETWORK CANADA CORP. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED AUGUST 31, 2013, 2 (In thousands of Canadian dollars, except per share amounts) Revenues Print advertising Print circulation Digital Other Total revenues Expenses Compensation Newsprint Distribution Other operating Operating income before depreciation, amortization, impairment and restructuring (note 3) Depreciation (note 8) Amortization (note 9) Impairments (notes 4, 8 and 9) - - Restructuring and other items (notes 11 and 13) Operating income (loss) ) Interest expense Loss on debt repayment (note 12) - Net financing expense relating to employee benefit plans (note 13) (Gain) loss on disposal of property and equipment and intangible assets ) (Gain) loss on derivative financial instruments (note 5) ) Foreign currency exchange (gains) losses ) Acquisition costs - - Loss before income taxes ) ) ) Provision for income taxes (note 16) - - - Net loss from continuing operations ) ) ) Net earnings from discontinued operations, net of tax of nil (note 23) - Net loss attributable to equity holders of the Company ) ) ) Loss per share from continuing operations (note 14): Basic $ ) $ ) $ ) Diluted $ ) $ ) $ ) Earnings per share from discontinued operations (note 14): Basic $
